Case 1:19-cv-21871-RS Document 109 Entered on FLSD Docket 03/19/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
  BRADLEY C. BIRKENFELD,
            Plaintiff,

  v.                                                  Case No. 1:19-cv-21871-RS

  LEONARD A. LAUDER and
  KEVIN M. COSTNER,

         Defendants.
  ___________________________/

             PLAINTIFF’S F.R.C.P. RULE 41(a)(1)(A)(i) NOTICE OF VOLUNTARY
       DISMISSAL, WITHOUT PREJUDICE, OF DEFENDANT KEVIN M. COSTNER

         COMES NOW Plaintiff Bradley C. Birkenfeld, who by and through his undersigned

  counsel, and pursuant to Fed. R. Civ. P. Rule 41(a)(1)(A)(i), does hereby voluntarily dismiss this

  action against Defendant Kevin M. Costner, without prejudice.

         Respectfully submitted this 19th day of March 2020.
                                                      s/W. Bruce DelValle            .
                                                      W. Bruce DelValle
                                                      Fla. Bar No: 779962
                                                      Bruce Fein (pro hac vice)
                                                      FEIN & DELVALLE PLLC
                                                      300 New Jersey Avenue NW, Ste 900
                                                      Washington, DC 20001
                                                      Telephone: (202) 465-8729
                                                      Email: brucedelvalle@gmail.com
                                                             bruce@feinpoints.com

                                                      Counsel for Plaintiff Bradley C.
                                                      Birkenfeld.

                                  CERTIFICATE OF SERVICE

         I hereby certify that on March 19, 2020, I electronically filed the foregoing Notice of
  Voluntary Dismissal of Defendant Kevin M. Costner, Without Prejudice in Case No: 19-cv-21871-
  RS with the Clerk of the U.S. District Court for the Southern District of Florida by using the
  CM/ECF system, which will serve all registered CM/ECF users in this cause.

                                               /s/ W. Bruce DelValle                        .
                                               W. Bruce DelValle, Fla. Bar No: 779962

                                             Page 1 of 1
